DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
 The preliminary amendments of 11/04/2019 have been entered in full. Claims 39, 42-44, 59, and 62-70 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 39, 42-44, 59, and 62-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims7-9 and 12-19 of U.S. Patent No. 9623082. Although 
The methods of patented claims 7, 12, and 13 are species of the methods of pending claims 39, 59, and 68 in which the generic composition comprising a membrane self-inserting peptide conjugated to an NK cell effector agent of the pending claims is specifically included in a composition comprising membrane vesicle in the patented claims. Pending claims 42, 43, 62, 63, recite the same species of NK cell effector agent as in the patented claims. Pending claims 66 and 67 recite a composition comprising at least two NK cell effector agents, as in all of the patented claims. Following the instructions of the ‘082 patent, the recited effector agents would necessarily be conjugated to a membrane self-inserting peptide, as in all pending claims. Therefore, the pending and patented claim sets recite overlapping subject matter and are not patentably distinct.

Claims 39, 42-44, 59, and 62-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16, 23-25, 31-39 and 43 of U.S. Patent No. 10463715. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The methods of patented claims 16, 23, 31 and 43 are species of the methods of pending claims 39, 59, and 68 in which the generic composition comprising a membrane self-inserting peptide conjugated to an NK cell effector agent of the pending claims is specifically included in a composition comprising membrane vesicle in the patented claims. Pending claims 42 and 62 recite the same species of NK cell effector agent, IL-21 as in all of the patented claims. The inclusion of additional NK cell effector agents, as in pending claims 43, 63, 66, and 67 is 

Claims 39, 42-44, 59, and 62-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 11 of U.S. Patent No. 10874715. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The methods of patented claims 8 and 11 are species of the methods of pending claims 39, 59, and 68 in which the generic composition comprising a membrane self-inserting peptide conjugated to an NK cell effector agent of the pending claims is specifically included in a composition comprising membrane vesicle in the patented claims and in which the compositions are administered to the same or overlapping subject population. Pending claims 42, 43, 62, 63, recite the same species of NK cell effector agent as in the patented claims. Pending claims 66 and 67 recite a composition comprising at least two NK cell effector agents, as in all of the patented claims. Following the instructions of the ‘082 patent, the recited effector agents would necessarily be conjugated to a membrane self-inserting peptide, as in all pending claims. The presence of a self-inserting peptide is explicitly anticipated in patented claim 6. Therefore, the pending and patented claim sets recite overlapping subject matter and are not patentably distinct.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647